DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,202,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations such as the step performed by the base station in the present application and  is opposite step performed by the UE in patent claim would have been obvious to one skilled in the art and these limitations are transparently found in the U.S.Pat. # 11,202,309. The comparison between the present application claims and the patent claims is as follows:
The present application claim 1 is as follows:
 1. A method of transmitting and receiving a signal, performed by a Base Station (BS) in a wireless communication system, the method comprising: receiving user equipment (UE) capability information from a UE, wherein the UE capability information includes (i) first information regarding a maximum number of Channel State Information (CSI) processes that can be updated for a first processing time of a combination of downlink / uplink Transmission Time Interval (TTI) length and (ii) second information regarding a maximum number of CSI processes that can be updated for a second processing time of the combination of downlink / uplink TTI length, wherein the combination of downlink/ uplink TTI length is subslot/subslot, and wherein the UE capability information further includes (iii) third information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as slot/slot and (iv) fourth information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as subslot/slot; and transmitting, to the UE, an update request for one or more CSI processes, wherein a number of the one or more CSI processes is not larger than a number of CSI processes reported by the UE capability information.
The present application claim 5 is as follows:
    5. A non-transitory computer-readable storage medium storing instructions that, based on being executed by a processor, perform operations comprising: receiving User Equipment (UE) capability information from the UE, wherein the UE capability information includes (i) first information regarding a maximum number of Channel State Information (CSI) processes that can be updated based on a first processing time configured for a combination of downlink / uplink Transmission Time Interval (TTI) length and (ii) second information regarding a maximum number of CSI processes that can be updated based on a second processing time configured for the combination of downlink / uplink TTI length, wherein the combination of downlink/ uplink TTI length is subslot/subslot, and wherein the UE capability information further includes (iii) third information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as slot/slot and (iv) fourth information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as subslot/slot; and transmitting, to the UE, an update request for one or more CSI processes, wherein a number of the one or more CSI processes is not larger than a number of CSI processes reported by the UE capability information.

The patent claim 1 is as follows:
  1. A method of transmitting and receiving a signal, performed by a User Equipment (UE) in a wireless communication system, the method comprising: transmitting UE capability information to a network, wherein the UE capability information includes (i) first information regarding a maximum number of Channel State Information (CSI) processes that can be updated for a first processing time of a combination of downlink/uplink Transmission Time Interval (TTI) length and (ii) second information regarding a maximum number of CSI processes that can be updated for a second processing time of the combination of downlink/uplink TTI length, wherein the combination of downlink/uplink TTI length is subslot/subslot, and wherein the UE capability information further includes (iii) third information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as slot/slot and (iv) fourth information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as subslot/slot; and receiving, from the network, an update request for one or more CSI processes, wherein a number of the one or more CSI processes is not larger than a number of CSI processes reported by the UE capability information.
The present application claim 3 is as follows:
3. A Base Station (BS) for transmitting and receiving a signal in a wireless communication system, the BS comprising: a transceiver; and a processor configured to control the transceiver, wherein the processor is configured to: control the transceiver to receive User Equipment (UE) capability information from a UE, wherein the UE capability information includes (i) first information regarding a maximum number of Channel State Information (CSI) processes that can be updated based on a first processing time configured for a combination of downlink / uplink Transmission Time Interval (TTI) length and (ii) second information regarding a maximum number of CSI processes that can be updated based on a second processing time configured for the combination of downlink / uplink TTI length, wherein the combination of downlink/ uplink TTI length is subslot/subslot, and wherein the UE capability information further includes (iii) third information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as slot/slot and (iv) fourth information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as subslot/slot; and control the transceiver to transmit, to the UE, an update request for one or more CSI processes, wherein a number of the one or more CSI processes is not larger than a number of CSI processes reported by the UE capability information.
The patent claim 3 is as follows:
  3. A user equipment (UE) for transmitting and receiving a signal in a wireless communication system, the UE comprising: a transceiver; and a processor configured to control the transceiver, wherein the processor is configured to: control the transceiver to transmit UE capability information to a network, wherein the UE capability information includes (i) first information regarding a maximum number of Channel State Information (CSI) processes that can be updated based on a first processing time configured for a combination of downlink/uplink Transmission Time Interval (TTI) length and (ii) second information regarding a maximum number of CSI processes that can be updated based on a second processing time configured for the combination of downlink/uplink TTI length, wherein the combination of downlink/uplink TTI length is subslot/subslot, and wherein the UE capability information further includes (iii) third information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as slot/slot and (iv) fourth information regarding a maximum number of CSI processes that can be updated for a combination of downlink/uplink TTI length as subslot/slot; and control the transceiver to receive, from the network, an update request for one or more CSI processes, wherein a number of the one or more CSI processes is not larger than a number of CSI processes reported by the UE capability information.

The limitation of present application claims 2, 5 corresponds to the limitation patent claims 2, 4 respectively.


Conclusion
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416